             Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 13
                                                                                                           FILED B'l. . . . . . . . . ._c___       G__   _o.c.
                                                                                                                                 Feb 24, 2021
          ,\0 442 (Rev. I Ill I l Am:st Wamml                                                                                   ANG~ E. NOBl.E
                                                                                                                               CLERK U.S. DIST. CT..
                                                                                                                               S. CJ. C•F ft.J\. - MIAMI, FL
                                                    UNITED STATES DISTRICT COURT
                                                                forthe         21-2340--REID
                                                                     Northern District of Ohio


                            United States of America
                                           v.                                   )
                                                                                )      Case No.        I;21 MJ205,:t, . ·
                                                                                                                         S',
                                   DROR SVORAI                                  )
                                                                                )
                                                                                )
                                                                                )
                                       Defa11dm11


                                                                  ARREST WARRANT
          To:      Any authorized law enforcement officer

                   YOU ARE COMMANDED to arrest and bring before a United States magistralejudge withoul unnecessary delay
          (name o/perw1110 b!! mTes1cd)         __ _!)RQ~~VOR~---.      __      . ______                  ..
i.        who is accused of an offense or violation based on the following document tiled with the court

I         O Indictment              O Superseding Indictment           O lnfomiation      O Superseding lnfonnation                      fl Complaint
     )-   0 Probation Violation Petition                0 Supervised Release Violation Petition       0 Violation Notice                 •   Order of the Court

 • This offense is briefly described as follows:
            18 U.S.C. § 1028A (Aggravated Identity Theft)
            18 U.S.C. § 1343 (Wire Fraud)
            18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud)




          Date:         02/17/2021


          City and state;        Cleveland, Ohio                                                  David A. Ruiz, Magistrate Judge
                                                                                                         /'ri111,·d 11m111! and lille


                                                                             Return
                     This warranl was received on (d,11e)        _ _ _ _ _ .. , and the person was arrested on                 (d<11eJ
          at (c-ily w,d s1t11e)
                               ---------------------
          Date:
                                                                                                     Ar,·,•sting ofjicer '.r .\'lg11at11rc


                                                                                                         Primed ,wme m11J ti/le'·-···
    Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 13


AO9I(Rev.11/11) CriminalComrl
                            aint

                              UNITED STATESDISTRICT COURT                                                         FILE
                                                        forthe
                                                                                                    6:50 pm Feb 17 2021
                                         Nol-thern DistrictofOhio
                                                                                                  Clerk U.S.DistrictCourt
              United StatesofAmerica                                                              Northern DistrictofOhio
                         v.                                                                              Gleveland
                                                                          CaseNo.       1:21M J2054
                   DRO R SVO RAI




                                          CR IM INA L CO M PLA IN T
        1,thecomplainantinthisc% e,statethatthefollowing istrueto the bestoflny knowledge andbelief.
Onoraboutthedatets)of October2020thruFeb17,2021 inthecountyOf                                           Cuyahoga                 inthe
   Nodhern     Districtof Ohi
                            o,andelsewhere ,thedefendantts)violated:
           CodeSection                                                         OffenseDescri
                                                                                           ption

18U.S.C.j 1028A                          AggravatedIdentityTheft
18U.S.C.j 1343                           Wire Fraud
18U.S.C.j 1349                           ConspiracytoCommitWire Fraud




        Thiscriminalcom plaintisbased on thesefacts:
See attached affi
                davit,which i
                            s incorporated herein by reference




        d Continuedontheattachedsheet.                                                     ;
                                                                                               .x'=                   -ùJ

                                                                                            Conlplainant'
                                                                                                        ss'
                                                                                                          fgn//llre

                                                                                         Anthony Fry,SpecialAgent
                                                                                             lzl-
                                                                                                ilt/c# ??(7?z7e(7,74/title

Sworn to viatelephone aftersubmission byreliable
electronicmeans.Fed.R,Crim.P.4.1and41(d)(3).             'y
                                                          xrv
                                                            xt:sD'spp,
                                                                     cx>
                                                                      .,. .
                                                        *o        .       à      o
                                                      tt- jy. ,  4fw,
                                                                    q %.                              t
Date: Feb 17,2021                                     # '  % .
                                                            'd
                                                             '
                                                             k;.;v% .7.?
                                                                       j
                                                             .        .
                                                                          y'                   Jltd/
                                                                                                   .eyssignatu,
                                                                                                   g          re
                                                         t/                     r
city and state'
                                                       %4
                                                        ./
                                                         ,
                                                             ''                :.'
                                                                               .
                                                                               J eo.   oavidA.Ruiz,Magistrate Judge
              .                    Cleveland,Ohio       m%4. ..;
                                                               /r!.
                                                                  y'i:oko                                                    .
'                                                             &wols-rak
                                                                      o'
                                                                       X                     Printed nameandtitle
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 13




                                                AFFIDAV IT                              1:21M .
                                                                                              12054


          1,ANTHON Y FRY ,being duly sw orn,deposesand saysthat1am a SpecialAgentw ith

   theFederalBureauoflnvestigation((TB1''),dulyappointedaccordingtolaw andactingassuch.

          Based on m y training and experience and the factsassetfo14h in thisaffidavit,there is

   probable cause to believethatviolationsofTitle 18,U nited States Code,Sections 1028A

   (AggravatedldentityTheft),1343(W ireFraud),and1349(ConspiracytoCommitW ireFraud)
   have been com m itled by D ROR SV ORA I,and others,known and unknow n,in theN orthern

   D istrictofOhio and elsewhere.

   The sourceofyou affiant's inform ation and the groundsforhisbeliefare asfollows:

                                         INTRO DU CTION

                    Ihave been a SpecialAgentw ith the FBlsince Septem ber2018. Iam currently

   assigned to an FBIsquad w hich investigatessectlritiesfraud,w ire fraud,and otherfinancial

   crim es. Dtlring my tenure w itlzthe FBI,1have participated in financialfraud investigations

   involving stock m arketm anipulation and otherillegall
                                                        manipulativetrading schem es. 1have

   participated in a1laspectsofinvestigations including executing search w arrants,debriefing

   defendants,and inform ants,interviewing w itnesses,and review ing and analyzing recorded

   conversations.

          2.     1have personally participated in the investigation ofDR OR SVO RA I,am ong

   others,asdisctlssed below. Iam fam iliarw ith the factsand circum stancesofthisinvestigation

   from,among otherthings:(a)mypersonalparticipation inthisinvestigation,(b)discussionswith
   otherlaw enforcem entagentsand undercover1aw enforcem entagents involved in this

   ilwestigation,and(c)myreview ofconsensualrecordings,amongothersourcesofevidence.
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 13




                 Exceptasexplicitly setforth below,Ihavenotdistinguished inthisaffidavit

   betw een factsofwhich lhave personalknow ledge and factsofwhich 1learned from otherlaw

   enforcem entagents. Because thisaffidavitis being subm itted forthe lim ited purpose of

   establishing probable cause to arrestthe defendantsand seize the below-identified bank account,

   Ihave notsetforth each and every factlearned dtlring the course ofthe investigation. lnstead,I

   havesetforth only thosefactsthatIbelievearenecessarytoestablishprobably causeforthe

   arrestand seizure warrant!soughtherein. ln addition,where the contentsofdocum ents,orthe

   actions,statem ents,and conversations ofothersare reported herein,they are repoded in sum and

   substance in part,exceptwhere otherwise indicated. Sulnm aries ofrecorded conversationsare

   basedupondrafttranscriptsandstlmmariesoftheseconversationswhicharesubjecttorevision.
                                           PR O BABLE CAU SE

                 DROR SV OlG I'Saddress listed w ith the Florida D epartm entofM otorV ehicles

   ((çDMV'')isinHollywood,Florida.
                 On oraboutJtlly 19,2019,United StatesM agistrateJudge Thom as M .Parker

   issued a Crim inalCom plaint,CaseN o.1:19-M J-319l,charging SVORA Iw ith violationsof

   Title18,UnitedStatesCode,Sections1343(W ireFraud),1348(SecuritiesFraud),and 1349
   (ConspiracytoCommitSecuritiesFraud)intheNothernDistrictofOhio,EasternDivision,and
   elsewhere.

                 TheFBIarrestedSVORAIonJuly22,2019 andhewasplaced on a$1M illion
   secured bond by United StatesM agistrate Judge Lauren FleischerLouisin the Southern D istrict

   ofFlorida,SDFL CaseN o.1:19-M J-3164. AtSV ORA I'Sarraignm entin theN orthern D istrict

   ofOhio,M agistrate Judge Parkerordered the sam e bond conditionsthatw ere imposed by the

   Courtin the Southern D istrictofFlorida.


                                                 2
'




    Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 13




              7.     On oraboutJuly 23,2020,a Grand Jtlry in theN orthern DistrictofOhio returned

       an indictl
                uent,CaseN o.1:20-CR392,againstSV ORAI,and others,charging him w ith violations

       ofTitlel8,UnitedStatesCode,Sections371(ConspiracytoCommitSecuritiesFraud),1343
       (W ireFraud),1349(ConspiracytoCommitW ireFraud),and1956(13)(ConspiracytoLaunder
       Monetarylnstruments)andTitle15,UnitedStatesCode,Sections78j(b),78ffandTitle17,Code
       ofFederalRegulations,Section240,10b-5(SecuritiesFratld)forhispal-ticipationinaschemeto
       execute a pum p and dump sectlritiesfraud schem e involving the securitiesofPotN etw ork

       Holdings,Inc.,V aporG roup,Inc.,CLIC Technology,Inc.,W hiteLabelLiquid,lnc.,Canna

       Corporation,and Grand CapitalVentures,lnc.'ssecurities. H ispreviousbond w ascontinued.

              8.     InandaroundOctober2020,aconfidentialhumansource(t$CHS'')1informedthe
       FBIthatSV ORAIwasin the processofgaining controlofyetanotherptlblicly traded shell

       company,4cableTV lnternational,lnc.(CICATV'')withoutproperdisclosure.Thisinformation
       predicated a new investigation of SV OR AIrelativeto hisactivitiesw ith the stock CATV .

              9.     CATV isa çsm icrocap''ortçpenny''stock. tdM icrocap''or((Penny''stocksreferto

       stocksofpublicly traded U.S.com paniesw hich have a 1ow m arketcapitalization. M icrocap

       stocksareoftensubjecttopricemanipulationbecausetheyarethinlytradedandsubjecttoless
                                                                                                         k
       regulatory scrutiny than stocksthatare traded on notable exchanges. A dditionally,large blocks

       ofm icrocap stock are often controlled by a sm allgroup ofindividuals,which enable those in the

       group to controlororchestratem anipulative trading in those stocks. StcaveatEm ptor




       lcHS isan individualw ho w asbeing investigated by theFBlregarding hisparticipation in the
       securitiesfraud schem e involving VaporGroup,Inc.,and Grand CapitalVentures,lnc.,two
       manipulatedstocksSVORAIwasinvolvedwith.Whenapproachedby ajents,CHSagreedto
       cooperate. CH S has been advised thatthey w illbe charged fortheirrole ln thepriorschem e,and
       iscooperating in hopesthatthe United States w illfile a m otion fordownward departure under l8
       U.S.C.j3553 and/orj5K 1.1oftheSentencing Guidelines.




                                                                                                         l
'




    Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 6 of 13




       Designation'')com m only referred to asa û'skulland crossbones''is assigned by OTC M arkets

       Group,lnc.(&çOTC'')towhenOTC becomesawareof:(a)astockpromotion,(b)aninvestigation
       offraudorothercriminalactivities,(c)astlspensionorhaltfrom aregulatoryauthorityor
       exchange,(d)undisclosedcolmorateactions,or(e)otherpublicinterestconcerns.
              10.    M arketm anipulation schem esltnow n asllpum p and dum p''schem esinvolved

       creating a price fora security thatw asnotreflective oftruem arketvalue,allow ing the

       defendantsholding large bloclts ofthe intlated stock to sellsharesthey obtained forlittle orno

       m oney atthe intlated price.Thepurchasing party wasleftw ith a near-w orthless security when

       theprice dropped to accurately retlectthe stockstrue value,orlack thereof,in the m arket. There

       weregenerallythreephasestoapumpanddumpscheme:(a)first,obtainingandconcealing
       controlofasignificantportionofapubliclytradedcompany'sstock,(b)second,fraudulently
       intlating orkeeping inflated theprice and trading volum e ofthe com pany'sstock through a

       varietyofmeans;and(c)third,oncethepriceofthestockwasfl-audulentlyinflated,sellingthe
       stock using thefratldtllently inflated price as abenchm ark,thereby profiting atthe expense ofthe

       investing public.

          The lnvestiuyation and FraudulentSchem e

              11.    Thecrtlx ofthe fraudulentschem e is thatSV ORAIworked to obtain ownership of

       large blocksofshares in CATV using nom inees and co-conspiratorsto take controlofthe CA TV

       shell. Concurrently,SV ORA Iand othersworked to make CATV ddcurrent''because OTC

       M arketsm arked CA TV w ith a CISTOP''sign,w hich w arned potentialinvestors abouttrading the

       stockbecatlseCATV (smaynotbemakingmaterialinformation (aboutthecolnpanyjpublicly
       available.'' Based on m y experience,a penny stock w ith a STOP sign tendsto trade lessand




                                                      4
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 7 of 13




   have depressed share pricescompared to ftllly-repol
                                                     -ting stocksw ithoutwarning signals,and

   investorsare lesslikely to wantto purchase thesetypesofsecurities.

                       l2.      A sexplained on OTC M arketswebsite,StBuying orselling a security on the basis

   ofmaterialnonpublicmaterialinformationisprolzibitedunderSectionl0(b)oftheSectlrities
   ExchangeActof1934alldRulesl0b-5alld 10b5-1theretlnder.Violatorsmaybesut
                                                                         njecttocivil
   and crim inalpenalties.''

   CATV                                                                                                    *
   4cableTV Internationa1,1nc.                                                                             P;nkjo Iafoymatjcn
   .)r.17.t''$t..
                r::!
                                                                                                           (& oarkornef
                                                                                                                      unct
       overview         Quole    companyProfile   SetwityDetails                                           N VerifiedProsle !lQC'
                                                                                                                                20
                                                                                                           1)TranderAventVerified
   W arnlng!Thiscompanymaynotbemakingmaterialinformationpubliclyavailable
   BuyingorsellingasecurityonthebasisofmaterialnonpublicmatenalinfnrmationisprohibitedunderSedion10(b)of
   theSecuritiesExchangeActcf1934andRules10b-5and10b5-1thereunder.Violatorsmaybesubjecttociviland                    A(:sbyGoogle
   crlminalpenalties.

                                                                                                                       W Dq'mls;Jfl? t>
                                   0,0271-0.0349               10.063,839
                                                               J.Q..-:zr.':J j'
                                                                              2' f       'Q''' 7'
                                                                                                .è à.>tD
                                                               139,274,872               Wh




                                According to OTC M arkets,CATV has notreported m ateriali-inancial

   information since atleaston oraboutJune 30,2015:




                                                                                                                                          i
                                                                                                                                          i




                                                                                     5
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 8 of 13




             4cable -1'V lnternational,Inc.                                                                                      Pfr,kNolnformation

                                                                                                                                 @ DarkorDefunct
                                quote   CornpanyProfile     suurityDetails     Newf       Fïluncials     (Xxlo:ure   Rerrearcb   * verifi
                                                                                                                                        ederofil
                                                                                                                                               e:r20Jf)
                                                                                                                                 6 Transferaentveri
                                                                                                                                                  fieu
         '
                 W. D
             /fWJ.&f?1;>'
             .. .                                         DESCRIPTION                                                                          AdsbïzGoogle
             23100 qà%%'192nd A'e                                                                                                                     z. . '-:1. *
                                                          Notavuilable
             Nliami.FL35.
                        1-79                                                                                                            .          ï'#
                                                                                                                                                     f.ftj#t?d'
                                                                                                                                                              î61ilfl.
                                                                                                                                                                     5h:l'     '
                                                                                                                                        - .- ...       w.- w..- .
                                                                                                                                                                               j
                                                                                                                                                                m-,- - .- .-..- ;
             ww'wtzlcabtewirltcom
             (833)211-:5200
             infoclzlcablewim.c4m



             SECURITY DETAILS
             MarketCapQ                                               94.0339:8                02/1&2021                         DAILY ADVANCERS
             SharesOtft                                               2.851.179.938            02/01/2021                        Ctx    ALHW            -35(96ç1
                                                                  MORE >                                                         tkx    PXCLF           -26,54%
                                                                                                                                 ku     ISCO            =20.99%
                                                                                                                                 t'ix   TAALF
                                                                                                                                 ox     MTENY
             FfNANCIAL REPORTING
             Reporting Slatus                                         Dart Alternaliq'eReporting Standaf'd

             AudKedFinancials                                         N()lAvaililble
             Lm estReport                                             (16/30/2015

             CIK                                                      000142190!

             FlscalYeafEnd



                            Upon inform ation and beliefand from the review ofdozensofconsensually

   recorded and m onitored phone callsbetween CHS and SV ORAI,Ibelieve SV O RA Iplanned to

   file docum ents to make the com pany (tcurrent''to enable him to depositlarge blocks ofshares

   into the m arket,increase the share price,and capitalize on recenttrading in CA TV .

                            Ibelieve potentialharm to the m arketissignificant. Forexample,on Febrtlary

   l0,2021,over$2m illion in CATV sharesweretraded on theopenm arket.lfSVORAI
   succeeded in m aking CATV Clcurrent''and had the CûSTOP''sign rem oved,he could deposit

   approxim ately a significantnum berofsharesinto the m arket,which cotlld potentially earn him

   m illionsofdollars.




                                                                                                                                                                                    l
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 9 of 13




          16.    In and around Decem ber2020,CHS recorded severalconsensually recorded

   conversationsw ith SVO RAI,wherein,SV ORAIassum ed the identity ofanotherindividtlalto

   speak w ith othersregarding obtaining controlofCA TV throtlgh the purchase ofotltstanding

   CA TV debt,w hich could be converted to CATV shares.

                 On oraboutD ecem ber 11,2020,during aconsensually m onitored interstate

   telephonecall,SVORAItoldtheCHS thatSVORAIwasgoingto paytheCHS $5,000 for
   CATV.SVORAIstatedhewasowed $220,000 by anotherparty. SVORAIconfirmed his

   balanceforthepurchaseoftheCATV shellwas$12,500,followedby anotherpaymentof
   $20,000 in thefuture.SVORAIstated thecontrolblock ofCATV wasgoingto besplit60% for
   the CEO and 40% forSV ORA I'Sw ife oranotherfam ily m em berw ho lived in Canada. CH S

   reported SVORAIalsoowed $75,000 forthepurchaseofconvertibledebtin CATV aswell.
                 On oraboutD ecem ber24s2020,during aconsenstlally m onitored interstate

   telephonecallw ith SVOR AI,CHS and a CATV debtholder,SVOR AIassum ed the identity of

   anotherknow n person when speaking to the CA TV debtholder. The purpose ofthe callwasfor

   SV ORA I'Spurchase ofthe CATV debtto consolidate SV ORA I'ScontrolofCATV.

                 On oraboutJantlary l1,2020,during a consenstlally m onitored interstate

   telephone call,SV ORAIand CH S disctlssed thatthe then currentCEO ofCA TV w asaw are of

   SVORAI'Sundisclosed controlofCATV.SVORAIalso com mented on the$700,000worthof
   recenttrading in CA TV .

          20.    From in and around D ecem ber2020 and February 2021,CH S recorded several

   callsw ith SV ORAIand anotherco-conspirator,wherein SVORA Iassumed the identitiesof

   others and worked to consolidate controlofCA TV debt. SV ORAIdiscussed paym entsto the

   CH S forhisw ork and rem arked on the volum e ofCA TV trading. CH S reported thatprice and
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 10 of 13




    volum eforCA TV keptincreasing and CA TV w asm aking announcem ents and issuing press

    releases,w hich w ere affecting the stock price.

                   On oraboutFebruary l0,2021,lndividual-lz, know n to reside in Florida,e-

    m ailed agovernm ent-controlled em ailaccountcontrolled by the FBIin the N orthern D istrictof

    Ohio,Eastelm Divisionthreefalsely back-datedresignation lettersinthenam esthreeformer

    executives,officers,oraffiliatesofthe com pany. SV ORAIwas copied on the em ailusing a false

    nameRONIKO BALINIatemailaddressinfo@easygrinder.com.Thethreeresignationletters
    were falsely backdated to m ake itappearthatthe individuals listed in the lettersresigned on or

    aboutDecem ber8,2020. U pon inform ation and beliefand from discussionswith CH S,lbelieve
                                                                                                      1
    the letlerswere backdated to m ake itappearthatthe individualspreviously resigned around the

    tim e ofan acquisition and appointm entofa new CEO in CA TV .

                   On oraboutFebruary 11,2021,CHS reported a conversation w ith SV OR AI

    regarding the corporateresignation letlers. SVOR AIw as inform ed thatthe individuals nam ed in

    the letterswould notsign the docum ents dtle to the docum entsbeing backdated. SVOR AItold

    the CHS to Gnd som eone in CH S'drivew ay to sign the back-dated documents.

           23.     Upon inform ation and belief,the three individualsiisted on the docum ents are

    actualpeople who previously held orcun-ently hold corporate positionsin CA TV .

                   On oraboutthe sam e date,during a consensually m onitored interstatetelephone

    callw ith SV ORAI,the CH S told SV ORA Ithatthey found som eonein theirdrivew ay to sign on




   2 Indiviudal-1 isa co-conspiratorto the schem e who assisted SV OR AIto with paperwork and
   accounting to prepare filingsand otherdocum entsforCATV to furtherthe schem e by,in part,
   bringing CA TV dlcurrent''w ith OTC M arkets.
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 11 of 13




    behalfofthethreeindividualsbutrequired $100persignature. SVORAIagreed to pay $100 per
    fraudulentsignature.3

            25.    On oraboutthe sam e date,CH S recorded a second con'sensually m onitored call

    w ith SV ORA I. CH S returned a m issed callfrom SVORA Iaftertheirsecond conversation

    regardingthe$100payment.Duringthisthird call,SVORAIasked iftherewasan issuewith
    (tthe guy''who w assigning the docum ents. CHS told SVOR AIthat(çthe guy''didn'tcare''and

    (idid notknow ''and no one knew whatthe signatureslooked like. SVO RA Iresponded,çlthe

    truthisthey(theindividtlalshavingtheirsignature'sforged)arenoteventhere...theynot
    signing a debtconversion.'' CH S told SV ORA IthatCH S told Stthe guy''to sign w hateverhe

    thinksitshould look Iikeand asked SVORAIifthatwouldwork. SVORAIconfirmed itwotlld.

            26.    On Febrtlary ll,2021,the FBI,from the N orthern D istrictofO hio,Eastern

    D ivision,em ailed the signed falsified docum entsback to lndividual-l,and SV ORAI.

                                           C ON CLUSIO N

            W HEREFO RE,based on the foregoing,youraffiantrespectfully requests thatan arrest

    warrantbe issued forthe defendantDROR SVO RAIso thatthey m ay be dealtw ith according to

    lasv.

            Because public filing ofthis docum entcould resultin risk oftlightby the defendant

    DROR SVORAIaswellasjeopardizethegovernlnent'songoinginvestigation,youraffiant
    respectfully requeststhatthis affidavit,aswellthe arrestw arrantissued in connection w ith this

    com plaint,be Gled underseal.




    3There wasno otherindividualand the CH S did notpay anyone forthe signatures.
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 12 of 13



                                                                            N -ï...


                                                          Anthony Fry,SpecialAgent
                                                          FederalBureau ofInvestigation



    Sw orn to via telephone aftersubm ission by reliable electronic
    means.Fed.R.Crim.P.3,4(d),and4.1,onthis17thdayof
    Febrtlary 202 l.

                   <                                            xEsD/sroto
                                                           zy.xp.  ...    >
               r       ,                                 4*,
    D
        avid A .Ruiz
                                                        # Vq;.
                                                        a .,
                                                             g ,.
                                                                 'ê .O%Q
                                                                 Yz
                                                             z-'.k  .
                                                                ,

    United StatesM agistrateJudge                         4                 ,yj
                                                        -'
                                                         ê: v .)kj
                                                          .sb -. -:-):
                                                                      i
                                                                      -'
                                                                       :-/
                                                                        ;
                                                                        a
                                                                        -
                                                                         -,.,
                                                                            ()
                                                                             -id
                                                                               p
                                                          '         -
                                                           V'Nolsvslc,'<.
                                                                        ok




                                                   10
Case 1:21-mj-02340-LMR Document 1 Entered on FLSD Docket 02/24/2021 Page 13 of 13



                                                                                               FILED
                                                                                          6:50 pm Feb 17 2021
                              IN THE UN ITED STATES DISTRICT CO URT                     Clerk U.S.DistrictCourt
                               FOR THE N ORTHERN DISTRICT OF OH 1O                      Northern DistrictofOhio
                                         EA STERN D IVISION                                   C leveland

     UN ITED STATES O F AM ERICA ,                                  CASE N O .: l:21M .12054

                   Plaintiff,                                       M A GISTM TE JUD GE
                                                                    DA VID A .RU IZ



     D ROR SV ORA I,                                                O RDER

                   Defendant.

           Upon good cause show n,IT IS HEREBY ORDERED thatthe com plaintin the above-

    captioned case,alldocumentsrelating thereto,and thisO rderbe sealed and placed in the custody

    ofthe Clerk ofCourts.

           IT IS FU RTHER ORD ERED thatupon the arrestofthe defendantnam ed in the

    com plaint,the com plaint,alldocum entsrelating thereto,and this ORD ER beunsealed.

           IT IS FU RTH ER OR DERED thatan AssistantUnited StatesAttolmey ofthe Crim inal

    D ivision ofthe United StatesAttorney'
                                         s Office forthe N orthern D istrictofO hio m ay obtain,

    upon requestand upon the arrestofthe defendant,a certified copy ofthiscom plaintshould the

    defendantbelocatedinanotherjtldicialdistrictandacertitsedcopyofthiscomplaintisneeded
    forfol-wardingtothatjudicialdistrict.
                                                                    - rl ,
                                                                         -4 ,                  Feb17,2c21
                              t>xc,s Dlsk*r.x
                               .                              DAV ID A .RU IZ
                            oê* , .z %'Jb
                           *            ..        o
                          t tk ... . lr'       ,q or.         UN ITED STATES M A GISTRATE JU DGE
                         =2, <œ..p.a.kf,.t;.y'
                                      JR ,s
                                      .
                                             #.     x
                                                         -.
                                          ,

                             h9
                            -.
                             './
                              i6/
                                !k
                                k!i
                                  f               'h
                                               b.'L
                                              ,.
                                                     .
                                                   ï..
                         ';o *4.          '-y
                                            .$1.x..tT.
                           e>%41 ' 7
                                   '
                                   .; t'
                                       ;)ï..
                                           xe
                                            ..0<.o
                                N DIS-SMG
